DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Some of most relevant prior art is as follows: Kruecker (patent publication WO 2010064154), Anvari (patent publication WO 2011063511), and Fichtinger et al. (US 20060241368 A1). However, the prior art fails to teach a rotational positioning assistance apparatus to determine an entry rotational position, which defines a rotational position of the insertion device at the entry site, such that a navigation of the insertion device from the entry site to the target site along the inner path results in a rotational position of the insertion device at the target site being equal to the desired target rotational position based on the representation of the inner path and the desired target rotational position. Furthermore, nothing of the record would suggest to one of ordinary skill in the art to modify the known prior art with the above features to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARK D REMALY/Primary Examiner, Art Unit 3793